DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Bashkin clearly teaches an “inventory system 100 can include a storage container 10 with shelves at a top position, a middle position, and a lower position respectively” (Bashkin: ¶ 0033) and the “system 100 can further include and/or work in conjunction with a wireless tracking system such as, but not limited to, RFID, NFC, or a suitable transmitter and receiver system on each item. The wireless tracking system can be used to track each item and quantities of items housed within the storage container 10” (Bashkin: ¶ 0039) and “machine vision techniques can be employed alone or in combination with scanners (e.g., scanner 16) or sensors (e.g., detectors used in combination with RFID technology, magnets, light intensity, and so forth) to accurately identify specific inventory items” (Bashkin: ¶ 0043). However, merely to expedite prosecution, Examiner provides United States Patent Application Publication No. 2013/0282392 A1 to Wurm (“Wurm”) to teach and disclose “a sensor configured to detect when the welding asset is retained by the receptacle”. Therefore, Applicant’s argument are moot.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2007/0080153 A1 to Albrecht et al. (“Albrecht”) in view of United States Patent Application Publication No. 2018/0309935 A1 to Bashkin (“Bashkin”) and United States Patent Application Publication No. 2013/0282392 A1 to Wurm (“Wurm”).
As per claims 1, 8 and 15, the claimed subject matter that is met by Albrecht includes:
a welding asset repository, comprising (Albrecht: ¶ 0070 and Fig. 8, 118): 
a receptacle configured to retain a welding asset (Albrecht: ¶ 0070 and Fig. 8); 
an asset data collector configured to collect asset data from the welding asset by the receptacle (Albrecht: ¶ 0070); and 
communication circuitry configured to transmit the asset data to a welding asset tracking server (Albrecht: ¶¶ 0064 and 0070).
Although Albrecht teaches an asset data collector configured to collect asset data from the welding asset in the receptacle, Albrecht fails to specifically teach 1.) a sensor configured to detect when the welding asset is retained by the receptacle and 2.) an asset data collector configured to collect asset data from the welding asset “when the sensor detects the welding asset is retained by” the receptacle. The Examiner provides Bashkin to teach and disclose these claimed feature.
The claimed subject matter that is met by Bashkin includes:
an asset data collector configured to collect asset data from the welding asset when the welding asset is retained by the receptacle (Bashkin: ¶¶ 0037 and 0044)
Albrecht teaches an inventory tracking container. Bashkin teaches a comparable inventory tracking container that was improved in the same way as the claimed invention. Bashkin offers the embodiment of an asset data collector configured to collect asset data from the welding asset when the welding asset is retained by the receptacle. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the inventory tracking means as disclosed by Bashkin to the inventory tracking container as taught by Albrecht for the predicted result of improved inventory tracking containers. No additional findings are seen to be necessary. 
While Bashkin teaches the “system 100 can further include and/or work in conjunction with a wireless tracking system such as, but not limited to, RFID, NFC, or a suitable transmitter and receiver system on each item. The wireless tracking system can be used to track each item and quantities of items housed within the storage container 10” (Bashkin: ¶ 0039) and “machine vision techniques can be employed alone or in combination with scanners (e.g., scanner 16) or sensors (e.g., detectors used in combination with RFID technology, magnets, light intensity, and so forth) to accurately identify specific inventory items” (Bashkin: ¶ 0043), Examiner uses Wurm to more clearly teach 1.) a sensor configured to detect when the welding asset is retained by the receptacle and 2.) an asset data collector configured to collect asset data from the welding asset when the sensor detects the welding asset is retained by the receptacle.
The claimed subject matter that is met by Wurm includes:
a sensor configured to detect when the welding asset is retained by the receptacle (Wurm: ¶¶ 0038-0039 and 0077 and Fig. 2)
an asset data collector configured to collect asset data from the welding asset when the sensor detects the welding asset is retained by the receptacle (Wurm: ¶¶ 0038-0039 and 0077 and Fig. 2)
Albrecht and Bashkin teach inventory tracking containers. Wurm teaches a comparable inventory tracking container that was improved in the same way as the claimed invention. Wurm offers the embodiment a sensor configured to detect when the welding asset is retained by the receptacle and an asset data collector configured to collect asset data from the welding asset when the sensor detects the welding asset is retained by the receptacle. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the inventory tracking means as disclosed by Wurm to the inventory tracking containers as taught by Albrecht and Bashkin for the predicted result of improved inventory tracking containers. No additional findings are seen to be necessary. 

As per claims 2, 9 and 16, the claimed subject matter that is met by Albrecht, Bashkin and Wurm includes:
wherein the welding asset comprises a wire feeder, welding power supply, welding helmet, air purifying respirator, welding gun, foot pedal, or grinder, and the receptacle comprises a locker, a hook, a drawer, a bay or a shelf (Albrecht: ¶ 0032, Bashkin: ¶ 0033 and Fig. 2 and Wurm: ¶ 0036).
The motivation for combining the teachings of Albrecht, Bashkin and Wurm are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 3, 10 and 17, the claimed subject matter that is met Albrecht, Bashkin and Wurm includes:
wherein the communication circuitry is configured to obtain a repository position of the welding asset repository through communication with a global positioning system, cellular positioning system, or local positioning system, the communication circuitry further configured to transmit the asset data and the repository position to the welding asset tracking server (Wurm: ¶ 0079 “the cabinet 10 further includes a device tracking system 17, such as a GPS module. Optionally the cabinet 10 may further include a wide-area wireless transmitter that is able to transmit GPS coordinates if the regular data link is susceptible to external disruption. Preferably, the GPS module and the wireless transmitter (if any) are backed up by an independent power source so that they are operative even when the external power source and the cabinet-wide backup power supply are both down. The GPS coordinates are transmitted to the central management server 50 periodically and automatically”).
The motivation for combining the teachings of Albrecht, Bashkin and Wurm are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 4 and 11, the claimed subject matter that is met by Albrecht, Bashkin and Wurm includes:
wherein the asset data collector comprises short-range communication circuitry configured to communicate via a near field communication, radio frequency identification, or short-wavelength ultra-high frequency protocol (Albrecht: ¶ 0070 and Bashkin: ¶ 0039).
The motivation for combining the teachings of Albrecht, Bashkin and Wurm are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claims 6, 13 and 20, the claimed subject matter that is met by Albrecht, Bashkin and Wurm includes:
wherein the communication circuitry is configured to transmit the asset data to the welding asset tracking server when the sensor detects that the welding asset is retained by the receptacle, or transmit to the welding asset tracking server a time when the sensor detects the welding asset is retained by the receptacle (Bashkin: ¶ 0044 and Wurm: ¶ 0011).
The motivation for combining the teachings of Albrecht, Bashkin and Wurm are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 7 and 14, the claimed subject matter that is met by Albrecht, Bashkin and Wurm includes:
wherein the sensor comprises a proximity sensor, a radio frequency sensor, an optical sensor, a camera sensor, an acoustic sensor, a thermal sensor, a current sensor, a voltage sensor, a magnetic field sensor, or a weight sensor (Bashkin: ¶¶ 0029, 0037, 0041, 0043, 0059 and 0089).
The motivation for combining the teachings of Albrecht, Bashkin and Wurm are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claim 18, the claimed subject matter that is met by Albrecht, Bashkin and Wurm includes:
wherein collecting data from the welding asset comprises receiving the data from asset communication circuitry of the welding asset at the data collector, the data collector comprising repository communication circuitry (Bashkin: ¶ 0039).
The motivation for combining the teachings of Albrecht, Bashkin and Wurm are discussed in the rejection of claim 15, and are incorporated herein.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht in view of Bashkin and Wurm as applied in claims 1, 8 and 15, and further in view of United States Patent Application Publication No. 2012/0200385 A1 to Savage et al. (“Savage”).
As per claims 5, 12 and 19, Albrecht, Bashkin and Wurm fail to specifically teach an electrical junction box in electrical communication with an electrical cable having a plug configured for connection with an electrical outlet, the electrical junction box being configured to electrically connect with and recharge the welding asset. The Examiner provides Savage to teach and disclose this claimed feature.
The claimed subject matter that is met by Savage includes:
an electrical junction box in electrical communication with an electrical cable having a plug configured for connection with an electrical outlet, the electrical junction box being configured to electrically connect with and recharge the welding asset (Savage: ¶ 0041)
Albrecht, Bashkin and Wurm teach inventory tracking containers. Savage teaches a comparable inventory tracking container that was improved in the same way as the claimed invention. Savage offers the embodiment of an electrical junction box in electrical communication with an electrical cable having a plug configured for connection with an electrical outlet, the electrical junction box being configured to electrically connect with and recharge the welding asset. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the recharging means as disclosed by Savage to the inventory tracking containers as taught by Albrecht, Bashkin and Wurm for the predicted result of improved inventory tracking containers. No additional findings are seen to be necessary. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627